Citation Nr: 1045817	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  03-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive disorder, 
not otherwise specified.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971, and from April 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2005, the Board denied service connection for 
depressive disorder, not otherwise specified and TDIU.  The 
Veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (Court), which in a March 2008 Memorandum 
Decision, vacated the Board's October 2005 decision and remanded 
the claims for further adjudication.  This case was previously 
before the Board in March 2009 and was remanded for the Veteran 
to undergo VA examinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The claim must be remanded to obtain clarification from the 
examiner as to the conclusions and opinions made in a May 2010 VA 
medical opinion.

The Veteran argues that he was diagnosed as having an anxiety 
reaction upon VA examination in 1971 as evidence of the existence 
of a psychiatric disorder.  However, the Veteran testified before 
an RO hearing officer in March 2003 that he did not participate 
in treatment for a psychiatric disorder during either period of 
active service nor for several years after his final discharge 
from service in 1982.  The Veteran stated that he first sought 
psychiatric treatment in 1986 because he was abusing drugs.

On a July 1970 report of medical history, the Veteran admitted 
then having or once having had "nervous trouble of any sort."  
No additional information is provided.  The Veteran's May 1971 
discharge examination report reflects normal psychiatric 
findings.  On the Veteran's report of medical history from May 
1971, the Veteran denied having or ever having had "depression 
or excessive worry" or "nervous trouble of any sort," but 
admitted "frequent trouble sleeping" and "frequent or 
terrifying nightmares;"

Upon discharge from service in September 1971, the Veteran filed 
his initial application for VA compensation benefits and asserted 
that he had a "nervous breakdown."  A VA examination report 
dated in November 1971 included a diagnosis of mild anxiety 
reaction.  Service connection for an anxiety reaction was denied 
by the RO in April 1972, because there was no evidence of a 
disability during service.

On the Veteran's enlistment and separation examination reports in  
January 1976, January 1978, April 1979, and September 1982, the 
Veteran denied having or ever having had a nervous or depressive 
disorder and psychiatric evaluations were normal.   

Post-service treatment records reflect psychiatric 
hospitalization due to the Veteran's abuse of heroin and cocaine.  
He underwent a number of VA psychiatric examinations in 
conjunction with claims of entitlement to nonservice-connected 
pension and those reports show Axis I diagnosis of polysubstance 
dependence.  The Veteran also underwent psychiatric evaluations 
when pursuing disability benefits through the Social Security 
Administration.  All records show a history of psychiatric 
treatment and disability due to substance abuse with no 
suggestion of the Veteran having developed an acquired 
psychiatric disorder such as depression during either of his 
periods of active service.

Records from September 1992, January 1993, and April 1993 show 
the Veteran had diagnoses of organic mood disorder, psychosis 
with substance abuse disorder, and atypical psychosis with 
substance abuse disorder.

The Veteran underwent VA psychiatric examination in December 2002 
and complained of an inability to work because of depression.  
The examiner rendered an Axis I diagnosis of anxiety disorder, 
not otherwise specified.  The examiner also found that there was 
no evidence of persistent distressing mood symptoms to establish 
a diagnosis of depression and organic mental disease with 
depressed mood.  The examiner opined that because the Veteran was 
actively using heroin and cocaine, all psychiatric symptoms could 
be secondary and induced by drug intoxication.  The examiner 
concluded that the Veteran's presently diagnosed psychiatric 
condition was not secondary to his bronchial asthma and is not 
related to his military service.  

In a February 2003 report, the Veteran's private psychiatrist 
stated that the Veteran has shown symptoms of nervousness since a 
VA physician diagnosed him with anxiety in 1971.  The Veteran 
reported sleeping problems, suicidal thoughts, lack of interest, 
irritability, low self esteem, and isolation.  A mental 
examination found that the Veteran had a restricted affect, had a 
preoccupied demeanor, and appeared to be in anguish, tense, 
anxious, and suspicious.  The Veteran's psychiatrist diagnosed 
him with organic mental disorder with depression.  He stated "we 
understand that [the Veteran's] emotional condition developed 
because of difficulties he had while undergoing training during 
his military service where he served for various years."  

In an October 2005 decision, the Board reopened and denied the 
Veteran's claim for service connection for a mental disorder.  
The Court remanded the appeal because it determined that the 
Board relied on an inadequate medical examination report and 
provided an inadequate statement of reasons or bases for its 
reliance on the report.  The Veteran argued that the Board did 
not adequately explain its rejection of a medical opinion 
supportive of his claim in favor of another medical opinion that 
was not favorable to his claim.  The CAVC remanded the claim to 
the Board to obtain a medical opinion that provided a rationale 
for its findings.
  
In March 2009, the Board remanded the claim, and in May 2010 the 
Veteran underwent a VA mental disorders examination.  During this 
examination, the Veteran reported feelings of isolation, a 
history of suicide attempts, and a history of violence.  The 
examiner noted outpatient treatment for a mental disorder since 
1986.  The VA examiner diagnosed major depressive disorder, with 
no additional disorders found.  The examiner opined that the 
Veteran's acquired psychiatric disorder was not caused by or a 
result of any incident or active military service, nor was it 
permanently aggravated by any incident of military service.  

The examiner stated that there was no evidence of psychiatric 
complaints, findings, or treatment prior to, during, or within 
one year of military service.  The Veteran did not seek treatment 
until 1986, four years after his discharge from duty.  Finally, 
the Veteran failed to report any remarkable incident during his 
military service, nor did he establish a relationship between his 
service and his psychiatric disorder.  

The May 2010 VA examiner's opinion is not informed as it does not 
account for critical information in the claims folder.  The 
examiner appears to have reiterated the previous opinion that the 
Veteran's depressive disorder was not related to service because 
there was no treatment during service and the Veteran did not 
seek treatment until many years after discharge.  The examiner 
failed to discuss the in-service notations of difficulty 
sleeping, frequent nightmares, and the Veteran's admission of 
nervous trouble.  The examiner also failed to comment on the 
November 1971 VA examination, in which the Veteran was diagnosed 
with anxiety.  

In order to properly determine if a grant of service connection 
is appropriate for the Veteran's mental disorder(s), the examiner 
must clarify the basis of her opinion.     38 C.F.R. § 4.2 (If 
the findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

As for the issue of entitlement to a TDIU, the CAVC remanded the 
issue because the Board relied on an inadequate June 2004 
respiratory examination.  The Veteran has since undergone a 
respiratory examination, and an opinion regarding his asthma and 
his unemployability is in the record.  

As the Veteran's claim for service connection for a depressive 
disorder is being remanded, and because adjudication of this 
claim may have an impact on adjudication of the Veteran's claim 
for TDIU, the Board concludes that these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's claim for TDIU must 
also be remanded.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the Veteran and 
ascertain if he has received any VA, non-
VA, or other medical treatment for the 
depressive disorder that is not evidenced 
by the current record.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these records 
and associate them with the claims folder.

2. Following a reasonable amount of time or 
upon the Veteran's response, the RO/AMC 
shall return the claims file to the 
examiner who conducted the May 2010 VA 
examination.  If that examiner is not 
available, the RO/AMC shall arrange for the 
Veteran to undergo a VA examination.  The 
examiner(s) shall opine as to whether the 
Veteran has a mental disorder that was 
caused or aggravated by any incident of 
active service.  The following 
considerations will govern the examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review in 
any report generated as a result of 
this examination.

b. After conducting any appropriate 
interviews and clinical testing, the 
examiner must respond to the inquiry 
whether the   Veteran have a 
depressive disorder, which is 
etiologically related to the Veteran's 
active military service, and/or which 
may be related to the November 1971 
diagnosis of anxiety post-service?

c. In stating his or her opinion, the 
examiner must state the medical basis 
for any opinion expressed.  If the 
examiner is unable to state an opinion 
without a resort to speculation, he or 
she should so state.

d. All opinions expressed must be 
accompanied by supporting rationale, 
with reference to the documented 
clinical history.  The examiner(s) 
must review the claims folder.  
However, the Board calls the 
examiner(s) attention to the 
following:  

(1) The July 1970 report of 
medical history, the Veteran 
admitted to having or ever having 
had "nervous trouble of any 
sort;" 

(2) The May 1971 separation 
examination report noting normal 
psychiatric evaluation;

(3) The May 1971 report of 
medical history in which the 
Veteran denied having or ever 
having had "depression or 
excessive worry" or "nervous 
trouble of any sort," and 
admitted "frequent trouble 
sleeping" and "frequent or 
terrifying nightmares;"

(4) The November 1971 VA 
examination diagnosing a mild 
anxiety disorder and noting that 
the Veteran had nervousness that 
developed during his active 
service that worsened after 
separation;

(5) The January 1976 enlistment 
examination report noting a 
normal psychiatric evaluation;

(6) The January 1976 report of 
medical history in which the 
Veteran denied having or ever 
having had "depression or 
excessive worry" or "nervous 
trouble of any sort";

(7) The January 1978 report of 
medical history in which the 
Veteran denied having or ever 
having had "depression or 
excessive worry" or "nervous 
trouble of any sort";

(8) The April 1979 enlistment 
examination report noting normal 
psychiatric evaluation;

(9) The February and March 1980 
treatment records for 
hyperventilation; 

(10) The September 1982 
separation examination report 
noting normal psychiatric 
evaluation;

(11) The September 1982 report of 
medical history in which the 
Veteran denied having or ever 
having had "depression or 
excessive worry" or "nervous 
trouble of any sort;"

(12) The 1986 record of treatment 
with a private psychiatrist and 
VA Drug Dependence Program;

(13) The 1993 VA examination 
which diagnosed mild depression;

(14) The December 2001 diagnosis 
of organic mental disorder with 
depression;

(15) The December 2002 
examination with the VA 
psychiatrist; 

(16) The February 2003 medical 
report from the Veteran's 
treating psychiatrist; and,

(17) The May 2010 VA examination 
report.  

Thereafter, the RO/AMC will readjudicate the issues of service 
connection for a depressive disorder, not otherwise specified and 
TDIU.  The RO/AMC must ensure that all directed factual and 
medical development as noted above is completed.  In the event 
that the examination reports do not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action.  See 38 C.F.R. § 
4.2, above. If the benefits sought on appeal are not granted to 
the Veteran's satisfaction, he and his representative should be 
provided with an appropriate Supplemental Statement of the Case, 
which sets forth the applicable legal criteria pertinent to this 
appeal, to include the laws and regulations on service connection 
and TDIU.  They should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


